


Exhibit 10.2




BUSINESS DEVELOPMENT FEE AGREEMENT




This Business Development Fee Agreement (“Agreement”) dated July 31, 2012, is
made By and Between Visualant, Inc., whose address is 500 Union Street, Suite
406, Seattle, WA  98101, ("Visualant, Inc."), AND Javelin LLC, whose address is
1080 West Ewing Place #A-7, Seattle, WA 98119 (“Company”).




1.

Consultation Services. Visualant, Inc. hereby employs the Company to perform the
following services in accordance with the terms and conditions set forth in this
agreement: The Company will introduce qualified joint venture partners and
licensees to Visualant, Inc. for the purpose of developing or licensing the
Visualant technology.  Company acknowledges that Visualant, Inc. may decline, at
its sole discretion, to joint venture partners and or license agreements from
potential partners/licensees introduced by Company for any reason without
liability to Company.  

 

 

2.

Terms of Agreement.  This Agreement will be for such time as Visualant, Inc.
permits joint ventures or licenses.  Either party may cancel this agreement on
thirty (30) days notice to the other party in writing, by certified mail or
personal delivery.

 

 

3.

Entities To Be Introduced to Visualant, Inc. By Company.  Company shall be
entitled to receive a success fee, as set forth in Paragraph 5 below, only for
those potential partners or licensees that are listed on Exhibit A, attached
hereto and by this reference incorporated herein, provided such potential
partners or licensees become actual partners or licensees as set forth in
Paragraph 5 below.

 

 

4.

Place Where Services Will Be Rendered. Company will perform most services in
accordance with this Agreement at a location of Company’s discretion.  In
addition Company will perform services on the telephone and at such other places
as necessary to perform these services in accordance with this Agreement.

 

 

5.

Payment to Company.  Visualant, Inc. will pay Company a success fee equal to 10%
of the amount of gross margin consideration received and accepted by Visualant,
Inc. either for joint venture partnerships or for license fees solely from
organizations listed on  Exhibit A that are originally introduced to the Company
by Company’s representatives.  This fee shall be paid in the same consideration
received by Visualant.

 

 

6.

Independent Contractor.  Both Visualant, Inc. and Company agree that Company
will act as an independent contractor in the performance of its duties under
this Agreement.  Accordingly, Company shall be responsible for payment of all
taxes including Federal, State and local taxes arising out of the Company’s
activities in accordance with this Agreement, including by way of illustration
but not limitation, Federal and State income tax, Social Security tax,
Unemployment Insurance taxes, and any other taxes or business license fee as
required.

 

 

7.

Confidential Information. Company agrees that any information received by
Company during any furtherance of Company’s obligations in accordance with this
Agreement, including but not limited to any information which concerns the
personal, financial or other affairs of Visualant, Inc., will be treated by
Company in full confidence and will not be revealed to any other persons, firms
or organizations, except as necessary to perform its duties under this
Agreement. The Non-Disclosure Agreement currently existing between the parties
shall remain in force and effect.

 

 

8.

Costs and Expenses.  Unless otherwise agreed to by Visualant, Inc., Company
shall bear any and all costs or expenses it incurs in performing its obligation
under this Agreement, including, but not limited to, travel expenses and
telephone expenses.

 

 

9.

Assignment.   This agreement shall be freely assignable to a Javelin LLC
affiliate or new entity with the same ownership structure as Javelin LLC.




 

1 of 3

Confidential

--------------------------------------------------------------------------------




10.

Governing Law.  This Agreement and all transactions contemplated hereby, shall
be governed by, construed and enforced in accordance with the laws of the State
of Washington.  The parties herein agree to submit to the personal jurisdiction
and venue of a court of subject matter jurisdiction located in King County,
State of Washington.  In the event that litigation results from or arises out of
this Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled.  

 

 

11.

Severability: If any portion of this Agreement is found to be invalid or
unenforceable, the parties agree that the remaining portions shall remain in
effect. The parties further agree that in the event such invalid or
unenforceable portion is an essential part of this Agreement, they will
immediately begin negotiations for a replacement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.




Visualant, Inc. Corporation

Javelin LLC

 

 

 

 

By: /s/ Ron Erickson

 

Name: Ron Erickson

Name: /s/ Peter Purdy

Title: Chief Executive Officer

Title: Manager

 

 

 

 

 

By: /s/ Mathew Creedican

 

Name: Mathew Creedican

 

Title:Manager




 

2 of 3

Confidential

--------------------------------------------------------------------------------




EXHIBIT A




ENTITIES TO BE INTRODUCED TO Visualant, Inc. BY COMPANY




 

3 of 3

Confidential

--------------------------------------------------------------------------------